Citation Nr: 0029684	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for 
rheumatoid arthritis of both wrists.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1998 rating determination by the Buffalo, New 
York, Regional Office (RO).

The Board notes that irrespective of the May 1998 RO 
determination reopening the veteran's claim for service 
connection for arthritis, it will adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo a reopened claim in the decision on 
appeal, the veteran is not prejudiced by the Board's own de 
novo adjudication at this time.

A video conference hearing was scheduled for the veteran in 
August 2000.  The veteran did not appear for the hearing, but 
the veteran's representative read into the record a written 
statement from the veteran.


FINDINGS OF FACT

1.  In May 1973, the RO denied service connection for 
rheumatoid arthritis of both wrists on the basis that the 
condition, in its advanced stages, clearly preexisted service 
without aggravation during the short period of active duty.  
As an appeal of the adverse decision was not perfected within 
one year following notification thereof, the May 1973 rating 
decision became final.

2.  Evidence associated with the claims file since the May 
1973 RO decision is not cumulative and is so significant in 
connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1973 denial is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  

2.  As new and material evidence has been submitted, the 
claim for service connection for rheumatoid arthritis of both 
wrists is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision denying the claim for 
service connection for rheumatoid arthritis of both wrists 
was rendered by the RO in May 1973.  In that decision, the RO 
concluded that the condition existed prior to service and was 
not aggravated by service.  The veteran was notified of this 
decision in July 1973.  He did not perfect an appeal of that 
decision within 1 year of being notified.  Thus, the May 1973 
RO decision is final.  38 C.F.R. § 20.302(a) (1999).  

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105 (West 1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

As held in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
when determining whether to reopen a claim, the Secretary 
must decide if new and material evidence has been presented 
under 38 C.F.R. § 3.156(a).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Evidence before the RO at the time of its decision in May 
1973 included the veteran's service medical records, which 
show that two months after induction, he was evaluated for 
complaints of pain and swelling of both wrists.  Radiologic 
examination of the wrists revealed advanced degenerative 
arthritis.  The clinical impression was probable rheumatoid 
arthritis with severe limitation of wrist motion, bilateral.  
The veteran's bilateral wrist disorder was considered to have 
existed prior to induction.  Although notified of the RO's 
denial of the claim later in July 1973, the veteran did not 
perfect an appeal of that denial.

Evidence received since the May 1973 rating decision consists 
of an August 1973 VA hospital summary; a June 1997 lay 
statement from the veteran's mother; VA outpatient treatment 
records dated from April 1992 to December 1993; records from 
a state correctional facility dated from October 1996 to 
January 1998; an April 1998 medical statement from J. Cetin, 
M.D., duplicate copies of selected service and post-service 
medical records and several lay statements, including a 
statement by from the veteran, offered by his representative 
during an August 2000 videoconference hearing.  

In this regard, the Board notes that the August 1973 hospital 
summary reflects the veteran's treatment for rheumatoid 
arthritis within several months of his discharge from 
service.  Also in her June 1997 statement the veteran's 
mother asserted that the veteran did not have arthritis 
involving his wrists prior to service.  Furthermore, the 
additional post service treatment records, pertinent to the 
veteran's post-service symptoms, and medical history, show 
the veteran was evaluated for complaints of right wrist and 
hand pain in May 1993.  An X-ray report showed bilateral 
ankylosis of all the bones of the wrist with left ankylosis 
of the metacarpal joint.  The examiner noted that the changes 
were suspicious of rheumatoid arthritis congenital in nature 
or possibly septic arthritis, but that it was difficult to 
say as it involved both sides.  In an April 1998 statement 
Dr. Cetin indicated that one of the veteran's chief 
complaints was of right wrist pain.  X-rays taken in April 
1997 showed severe carpal ankylosis that appeared to extend 
to the articulation with the metacarpals, bilaterally.  The 
veteran was diagnosed with psoriatic arthritis.

The evidence associated with the record since the May 1973 RO 
decision, in particular the evidence which reflects a post-
service hospitalization of the veteran, is new, in the sense 
that it was not of record when the Board denied the claim.  
This evidence is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability in terms of it possibly being the result 
of an in-service aggravation of a pre-existing injury.  
Hodge, supra.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim.  
In addition, the statement provided by the veteran's mother 
is material insofar as it shows that the veteran did not 
appear to have an arthritis problem until after service.  
Also, in view of the less stringent standard for materiality 
set forth in Hodge, the evidence is also material because it 
addresses one of the fundamental requirements for service 
connection-namely, evidence of aggravation of a pre-service 
disability (see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)), which was one of the reasons the Board denied the 
claim.  In view of the foregoing, the evidence cited above 
permits the claim to be reopened. 

ORDER

Evidence submitted since the May 1973 RO decision constitutes 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for rheumatoid arthritis of both 
wrists.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The current record is insufficient to resolve important 
medical issues raised in this case.  Accordingly, further 
development of the claim, including providing the veteran 
with a VA examination is necessary.
 
Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that the claims 
folder includes copies of all relevant 
medical evidence that is available.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination.  All tests 
and studies deemed appropriate by the 
examining physician should be 
accomplished, and all clinical findings 
should be reported in detail.  

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, must be made available 
to the examiner prior to the examination.  
Following the examination and a review of 
the complete record in the claims file, 
the examiner is requested to provide 
detailed to the following items:

a) State as precisely as is feasible 
the diagnoses of all disorders of 
the wrists the veteran currently 
has.

b) For each diagnosis listed in 
response to item a, above, based on 
the examination findings in 
conjunction with the entire medical 
record, state a medical opinion as 
to the time of onset of the 
disorder, noting specifically 
whether the veteran had the disorder 
when he began service in January 
1973.

c)  For each diagnosis listed in 
response to item a, above, based on 
the examination findings in 
conjunction with the entire medical 
record, state a medical opinion as 
to whether disability resulting from 
the disorder increased while the 
veteran was in service.

d)  If, in response to item c, 
above, it is determined that 
disability increased in severity in 
service, state a medical opinion as 
to whether the increase in 
disability was beyond the normal 
progression of the disorder.

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue of service 
connection for rheumatoid arthritis of 
the wrists. If the benefit sought on 
appeal is not resolved to the 
satisfaction of the veteran, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -




- 1 -


